DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to non-provisional patent application filed on July 24, 2020 and IDS filing of March 17, 2021. Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2021 has been considered and initialed copy of the 1449 is hereby attached.

Specification
The abstract of the disclosure is objected to because the abstract is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because all items in FIG 1. include gray shading, the font of text in FIG. 7 is illegible, bars in the graphs of FIG. 7 include black and gray shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in 

Claim Interpretation – Not Positively Cited
Regarding claims 2 and 15, examiner notes that the following limitations are not positively recited in the claims, and therefore carry limited patentable weight: claims 2 and 15: “the linear optimizer being used to implement the optimization procedure”. (“A claim is only limited by positively recited elements...”MPEP 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



In the instant case, claims 1-13 are directed to an apparatus, claims 14-19 are directed to a process, and claim 20 is directed to product by process (see specification as filed ¶ [0047] “a non-transitory computer-readable storage medium”).

Claims 1, 14, and 20 are directed to the abstract idea of optimizing exchange transaction data which is grouped under commercial or legal interactions sub grouping within certain methods of organizing human activity grouping and collecting information, analyzing it, and providing the results of the analysis within mental processes grouping in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 14, and 20 recite “obtain a set of data objects from a plurality of data sources, each data object of the set of data objects specifying a data object type, a size, a polarity, and identification data”, “obtain optimization constraint data for each data source of the plurality of data sources”, “identify those data objects of the plurality of data objects for which the identification data matches”, “implement, in accordance with the obtained optimization constraint data, an optimization procedure configured to determine an optimal set of adjustments to the set of data objects that maximizes reduction of both a data set aggregate magnitude and a data link composite magnitude for at least one pair of the plurality of data sources, the optimal set of adjustments comprising an offset of multiple data objects of the identified data objects of same data object type and opposite polarity”, “store data indicative of the optimal set of adjustments to the set of data objects”.  Furthermore, claims 1, 14, and 20 are directed 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “processor”, “memory”, “first logic”, “second logic”, “third logic”, “fourth logic”, “fifth logic”, computer-readable storage media”, “computer system” represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular technological environment or field of use (see MPEP 2106.05 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of optimizing exchange transaction data, collecting information, analyzing it, and providing the results of the analysis, and mathematical operations. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concepts of optimizing exchange transaction data, collecting information, analyzing it, and providing the results of the analysis, and mathematical operations using computer technology (e.g. the central processing unit, see specification as filed, ¶ [0114]). Therefore, the use of these additional elements do no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f), & (h)).

Hence claims 1, 14, and 20 are not patent eligible.

As per dependent claims 3-7, 10-13 and 15-19, these claims further define the abstract idea noted in claims 1 and 14. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 3-7, 10-13 and 15-19 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

As per dependent claims 2, 8 and 9, the dependent claims recite the additional elements of “sixth logic”, “seventh logic”, and “eight logic”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170371879 A1 (Jang) in view of US 7689630 B1 (Lam).

As per claims 1, 14, and 20, Jang teaches,
a processor (FIG. 2, item 202, ¶ [0059]),
a memory coupled with the processor (FIG. 2, item 204, ¶ [0062]),
first logic stored in the memory and executable by the processor to cause the processor to (FIG. 2, item 212, ¶ [0065] “instructions”),
obtain a set of data objects from a plurality of data sources (¶ [0082]),
second logic stored in the memory and executable by the processor to cause the processor to (FIG. 2, item 212, ¶ [0065]),
obtain optimization constraint data for each data source of the plurality of data sources (¶ [0048]-[0049] “a hierarchical prioritization of object relationships”),
third logic stored in the memory and executable by the processor to cause the processor to (FIG. 2, item 212, ¶ [0065]),
identify those data objects of the plurality of data objects for which the identification data matches (¶ [0091], [0093], [0127]),
fourth logic stored in the memory and executable by the processor to cause the processor to (FIG. 2, item 212, ¶ [0065]),
implement, in accordance with the obtained optimization constraint data, an optimization procedure configured to determine an optimal set of adjustments to the set of data objects (¶ [0048]-[0049], [0084]),

store data indicative of the optimal set of adjustments to the set of data objects (¶ [0048]-[0049], [0084]).

Jang does not explicitly teach, however, Lam teaches,
each data object of the set of data objects specifying a data object type (col. 3, lines 17-25), a size (col. 5, lines 31-36), a polarity (col. 3, lines 26-31), and identification data (col. 3, lines 32-41)
that maximizes reduction of both a data set aggregate magnitude and a data link composite magnitude for at least one pair of the plurality of data sources (col 2, line 59 – col. 3, line 3 ), the optimal set of adjustments comprising an offset of multiple data objects of the identified data objects of same data object type and opposite polarity (col. 8, lines 8-60),
wherein the data set aggregate magnitude is indicative of a sum of the size of each data object of the set of data objects (col. 7, lines 41-55 “Datasize”, col. 8, lines 8-60),
wherein the data link composite magnitude is indicative of a sum of the sizes of those data objects of the set of data objects linked to the pair of data sources (col. 7, lines 41-55 “Datasize”, col. 8, lines 8-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Lam in Jang since the claimed invention is merely a combination of old elements, and in combination 

Jang also teaches,
the computer program product comprising one or more computer-readable storage media having stored thereon computer-executable instructions that, when executed by one or more processors of a computing system, cause the computing system to perform a method, the method comprising (¶ [0062]).

As per claims 2 and 15, combination of Jang and Lam teach all the limitations of claims 1 and 14. Jang also teaches,
sixth logic stored in the memory and executable by the processor to cause the processor to (FIG. 2, item 212, ¶ [0065]),

Jang does not explicitly teach, however, Lam teaches,
configure a linear optimizer in accordance with the obtained optimization constraint data, the linear optimizer being used to implement the optimization procedure (col. 8, lines 8-60 “compression ratio”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Lam in Jang 

As per claim 3, combination of Jang and Lam teach all the limitations of claim 1. 
Jang does not explicitly teach, however, Lam teaches,
wherein the optimization constraint data comprises tolerance data indicative of a limitation on an extent to which the optimization procedure is permitted to consider adjustments that result in deviation in a net size of the data objects of a respective data source of the plurality of data sources (col. 6, line 53 - col. 7, line 5, “if not compatible …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Lam in Jang since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because optimizing compression based on constraints or rules improves compression by enabling additional fine tuning of compression.

As per claim 4, combination of Jang and Lam teach all the limitations of claims 1 and 3. 
Jang does not explicitly teach, however, Lam teaches,
wherein the net size is specific to the data object type (col. 6, line 53 - col. 7, line 5 “Data group size”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Lam in Jang since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because optimizing compression based on constraints or rules improves compression by enabling additional fine tuning of compression.

As per claim 5, combination of Jang and Lam teach all the limitations of claims 1 and 3. 
Jang does not explicitly teach, however, Lam teaches,
wherein the tolerance data is specified as a function of time (col. 6, line 53 - col. 7, line 5 “temporarily”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Lam in Jang since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and 

As per claim 6, combination of Jang and Lam teach all the limitations of claim 1. 
Jang does not explicitly teach, however, Lam teaches,
wherein the optimization procedure is configured with configuration data indicative of an extent to which reductions to the data set aggregate magnitude are weighted relative to reductions to the data link composite magnitude given preferences specified by a respective data source of the plurality of data sources (col. 8, line 49 – col. 9, line 9, col. 9, line 27-49 “compression ratio …”).

As per claim 7, combination of Jang and Lam teach all the limitations of claims 1 and 6. Jang also teaches,
the optimization weighting data of a first data source of the plurality of data sources specifies that, with regard to the data objects involving the first data source, only the reductions to the data link composite magnitude are to be given weight in the optimization procedure (¶ [0123]),
the optimization weighting data of a second data source of the plurality of data sources specifies that, with regard to the data objects involving the second data source, only the reductions to the data set aggregate magnitude are to be given weight in the optimization procedure (¶ [0123], [0156]).

As per claims 8 and 16, combination of Jang and Lam teach all the limitations of claims 1 and 14. Jang also teaches,
seventh logic stored in the memory and executable by the processor to cause the processor to (FIG. 2, item 212, ¶ [0065]),

Jang does not explicitly teach, however, Lam teaches,
nullify one or more data objects of the set of data objects in accordance with the optimal set of adjustments (col. 8, lines 55-60 “… remove this group …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Lam in Jang since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because optimizing compression based on constraints or rules improves compression by enabling additional fine tuning of compression.

As per claims 9 and 17, combination of Jang and Lam teach all the limitations of claims 1 and 14. Jang also teaches,
eighth logic stored in the memory and executable by the processor to cause the processor to (FIG. 2, item 212, ¶ [0065]),


wherein the optimization procedure is configured to consider adding a new data object to the set of data objects in connection with determining the optimal set of adjustments (col. 3, lines 16-25 “… new member objects can be added …”),
incorporate the new data object into the set of data objects (col. 3, lines 16-25 “ … joined with the population …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Lam in Jang since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because optimizing compression based on constraints or rules improves compression by enabling additional fine tuning of compression.

As per claim 10, combination of Jang and Lam teach all the limitations of claim 1. Jang also teaches,
wherein the optimization constraint data comprises data link composite magnitudes for each data source of the plurality of data sources (¶ [0090] “a composite object’s price … value of the composite object …”).

As per claim 11, combination of Jang and Lam teach all the limitations of claim 1.
Jang does not explicitly teach, however, Lam teaches,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Lam in Jang since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because optimizing compression based on constraints or rules improves compression by enabling additional fine tuning of compression.

As per claims 12 and 18, combination of Jang and Lam teach all the limitations of claims 1, 11, and 14. Jang also teaches,
each data object is representative of a currency exchange transaction (¶ [0020] “objects”, [0021] “cash settlement),
the identification data specifies the two data sources as a party and counterparty to the currency exchange transaction (¶ [0025], [0027] “participants”),
the data object type is indicative of base and counter currencies of the currency exchange transaction (¶ [0026] “prices of the objects”),
the size is indicative of a notional amount of the base currency for the currency exchange transaction (¶ [0090] “object’s price”, [0114] “settlement price”),


As per claims 13 and 19, combination of Jang and Lam teach all the limitations of claims 1 and 14. 
Jang does not explicitly teach, however, Lam teaches,
the sum of the sizes for the data link composite magnitude is a net sum that accounts for the polarity of each data object (col. 5, lines 36-48 “data group size”),
the data set aggregate magnitude is an absolute value summation of the sizes of the data objects in the set of data objects (col. 7, lines 41-55 “Datasize”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Lam in Jang since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because optimizing compression based on constraints or rules improves compression by enabling additional fine tuning of compression.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692